Citation Nr: 0529807	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  97-03 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to restoration of a 100 percent rating for 
depressive neurosis, effective from April 1, 1983.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and son


ATTORNEY FOR THE BOARD

D. A. Saadat

INTRODUCTION

The appellant had active duty from December 1950 to December 
1952.  This case comes before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision.  


FINDINGS OF FACT

1.  In a November 1999 decision, the Board affirmed an April 
1997 RO reduction of the veteran's disability rating for 
depressive neurosis from 100 percent to 50 percent, effective 
from April 1, 1983, and concluded that the veteran was not 
entitled to a rating in excess of 50 percent for this 
disability for the period beginning April 1, 1983.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (CAVC).

2.  In November 2004, the CAVC concluded that the reduction 
was void ab initio, reversed the Board's November 1999 
decision, and remanded for reinstatement of the 100 percent 
rating.  


CONCLUSION OF LAW

The 100 percent rating for depressive neurosis is restored, 
effective from April 1, 1983.  38 C.F.R. §§ 3.105, 3.343, 
3.344 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a November 1999 decision, the Board affirmed an April 1997 
RO reduction of the rating for the veteran's depressive 
neurosis from 100 percent to 50 percent, effective from April 
1, 1983, and concluded that the veteran was not entitled to a 
rating in excess of 50 percent for the period beginning April 
1, 1983.  See 38 C.F.R. §§ 3.105, 3.343, 3.344.  The veteran 
appealed this decision to the CAVC.

In November 2004, the CAVC concluded that the reduction of 
the 100 percent rating was void ab initio, reversed the 
Board's decision, and remanded for reinstatement of the 100 
percent rating.  Therefore, in accordance with the CAVC's 
order, the 100 percent disability rating for depressive 
neurosis is restored, effective from April 1, 1983.

In light of this result, detailed discussion of VA's duties 
to notify and assist is unnecessary (because any potential 
failure in fulfilling the duties is essentially harmless 
error). 

ORDER

Restoration of the 100 percent rating for depressive neurosis 
is granted, effective from April 1, 1983, subject to the law 
and regulations governing the payment of VA monetary 
benefits.



	                        
____________________________________________
JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


